Exhibit 10


PREFERRED STOCK EXCHANGE AGREEMENT
This PREFERRED STOCK EXCHANGE AGREEMENT (this “Agreement”) is entered into as of
January ___, 2018 (the “Effective Date”), by and between Jason Industries, Inc.,
a Delaware corporation (the “Company”), and [_______] (the “Stockholder”). The
Company and the Stockholder shall individually be referred to herein as a
“Party” and, collectively, as the “Parties”.
RECITALS
WHEREAS, as of the date hereof, the Stockholder is the owner of [_____] issued
and outstanding shares of the Company’s 8.0% Series A Convertible Perpetual
Preferred Stock, par value $0.0001 per share (the “Preferred Shares”);
WHEREAS, the Company desires to issue to the Stockholder [______] shares of
Common Stock (the “Exchange Shares”) in exchange for (a) the Preferred Shares
and (b) in lieu of and as settlement for any and all accrued and unpaid
dividends owing to the Stockholder in respect of the Preferred Shares (the
“Exchange”), all pursuant to the terms and conditions set forth in this
Agreement; and
WHEREAS, the Board of Directors of the Company has determined that the Exchange
is advisable and in the best interests of the Company and its stockholders and
have approved the Exchange contemplated hereby.
NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the Parties agree as
follows:
1.EXCHANGE
1.1    Delivery and Assignment of Preferred Shares. At the Closing (as defined
below), the Stockholder shall transfer, deliver and assign to the Company, free
and clear of all liens and encumbrances, the Preferred Shares in exchange for
the Exchange Shares, at which time said Preferred Shares shall be canceled and
retired and revert to authorized but unissued shares of preferred stock of the
Company and Stockholder shall have no right, title or interest therein.


1.2    Issuance of Exchange Shares. Contemporaneously with the Stockholder’s
delivery of the Preferred Shares to the Company pursuant to Section 1.1, the
Company shall issue and deliver, or cause to be issued and delivered, the
Exchange Shares to the Stockholder.


1.3    Closing. The closing of the Exchange (the “Closing”) shall take place by
facsimile, electronic imagine or similar service, at 10:00 a.m. Central Time on
January 22, 2018, or on such other date or at such other time or place as the
Parties agree in writing.


1.4    Future Exchanges. If the Company enters into any agreement on or prior to
June 30, 2018 pursuant to which it exchanges, or proposes to exchange, Preferred
Shares held by a holder other than the Stockholder for shares of Common Stock at
an exchange ratio of greater than 115-to-1, then, upon consummation of that
exchange, the Company shall issue and deliver, or cause to be issued and
delivered, to the Stockholder additional shares of Common Stock equal to the
difference between such greater exchange ratio and 115 multiplied by the number
of Preferred Shares owned by the Stockholder as of the date hereof (as set forth
in the first Recital above).


1



--------------------------------------------------------------------------------



2.REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company hereby represents and warrants to the Stockholder as of the date of
this Agreement and as of the Closing that:
2.1    Authority. The Company has the corporate power and authority to execute
and deliver this Agreement and to carry out its obligations hereunder. The
execution, delivery and performance by the Company of this Agreement and the
consummation of the Exchange have been duly authorized by all necessary
corporate action on the part of the Company, and no further approval or
authorization is required on the part of the Company. This Agreement will be
valid and binding on the Company and enforceable against the Company in
accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent transfer or conveyance,
moratorium or similar laws affecting the enforcement of creditors rights
generally and general equitable principles, regardless of whether such
enforceability is considered in a proceeding at law or in equity.


2.2    Valid Issuance of Shares. All of the Exchange Shares have been duly
authorized by all necessary corporate action on the part of the Company and,
when issued pursuant to this Agreement upon receipt by the Company of the
Preferred Shares in exchange therefor, will be validly issued, fully paid and
nonassessable and free of restrictions on transfer, other than restrictions on
transfer under applicable state and federal securities laws. The Exchange Shares
shall be issued in compliance with applicable federal and state securities laws.


2.3    No Brokers or Finders. No Person has or will have, as a result of any act
or omission of the Company, any right, interest or claim against or upon the
Company for any commission, fee or other compensation as a finder or broker, or
in any similar capacity, in connection with the transactions contemplated by
this Agreement.


3.REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER


The Stockholder hereby represents and warrants to the Company as of the date of
this Agreement and as of the Closing that:
3.1    Authority. The Stockholder has the power and authority to execute and
deliver this Agreement and to carry out its obligations hereunder. The
execution, delivery and performance by the Stockholder of this Agreement and the
consummation of the Exchange have been duly authorized by all necessary action
on the part of the Stockholder, and no further approval or authorization is
required on the part of the Stockholder. This Agreement will be valid and
binding on the Stockholder and enforceable against the Stockholder in accordance
with its terms, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent transfer or conveyance, moratorium or
similar laws affecting the enforcement of creditors rights generally and general
equitable principles, regardless of whether such enforceability is considered in
a proceeding at law or in equity.


3.2    Acknowledgement. The Stockholder acknowledges and agrees that the
Exchange has not been registered under the Securities Act or under any state
securities laws and represents that it (a) is acquiring the Exchange Shares
pursuant to an exemption from registration under the Securities Act with no
present intention to distribute them to any person in violation of the
Securities Act or any applicable U.S. state securities laws, (b) will not sell
or otherwise dispose of any of the Exchange Shares, except in compliance with
the registration requirements or exemption provisions of the Securities Act and
any applicable U.S. state securities laws, (c) has such knowledge and experience
in financial and business


2



--------------------------------------------------------------------------------



matters and in investments of this type that it is capable of evaluating the
merits and risks of the Exchange and of making an informed investment decision,
and has conducted a review of the business and affairs of the Company that it
considers sufficient and reasonable for purposes of making the Exchange, and (d)
is an accredited investor (as that term is defined by Rule 501 under the
Securities Act).


3.3    Disclosure of Information. The Stockholder has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the Exchange with the Company’s management and has reviewed the
Company SEC Documents.


3.4    No Brokers or Finders. No Person has or will have, as a result of any act
or omission of the Stockholder, any right, interest or valid claim against or
upon the Company for any commission, fee or other compensation as a finder or
broker, or in any similar capacity, in connection with the transactions
contemplated by this Agreement.


4.CONDITIONS TO CLOSING


4.1    Conditions to the Obligations of the Stockholder.


4.1(a)    Representations and Warranties. The representations and warranties of
the Company contained in Section 2 shall be true and correct in all respects as
of the Closing.


4.1(b)    No Material Adverse Change. Since the date of the filing of the most
recently-filed Company SEC Document, there has been no occurrence that has had
or would have a Material Adverse Effect.


4.2    Conditions to the Obligations of the Company.


4.2(a)    Repesentations and Warranties. The representations and warranties of
the Stockholder contained in Section 3 shall be true and correct in all respects
as of the Closing.


4.2(b)    Preferred Shares. The Stockholder shall have delivered to the Company
the share certificate(s) representing the Preferred Shares, endorsed to the
satisfaction of the Company, or, if held in non-certificated form represented by
book-entry, accompanied by a stock power endorsed to the satisfaction of the
Company, in each case for transfer to and cancellation by the Company.


5.MISCELLANEOUS


5.1    Defined Terms.


“Company SEC Documents” means the reports and any other documents filed by the
Company on or before the Closing with the Securities and Exchange Commission
pursuant to the Securities Act and the Securities Exchange Act.
“Common Stock” means the common stock of the Company, par value $0.0001  per
share.
“Material Adverse Effect” means a material adverse effect on the business,
assets, liabilities, financial condition, property or results of operations of
the Company and its subsidiaries, taken as a whole.


3



--------------------------------------------------------------------------------



“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or any other business entity or association or any governmental
authority.
“Securities Act” means the Securities Act of 1933, as amended.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.
5.2    Termination. This Agreement may be terminated at any time prior to the
actual Closing by mutual written agreement of the Company and the Stockholder.
If this Agreement is terminated pursuant to this Section 5.2, this Agreement
shall become void and have no effect, and there shall be no further liability or
obligation on the part of the Company or the Stockholder in respect of this
Agreement.


5.3    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given: (i)
upon personal delivery to the Party to be notified; (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day; (iii) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the Parties as
follows:


If notice is given to the Company:
Jason Industries, Inc.
833 East Michigan Street
Suite 900
Milwaukee, Wisconsin 53202
Attention: Chad Paris, Vice President and Chief Financial Officer
Email:
Fax:


If notice is given to the Stockholder:
[________]
[________]
[________]
Attention:
Email:
Fax:


5.4    Entire Agreement. This Agreement constitutes and contains the entire
agreement and understanding by and between the Parties with respect to the
subject matter hereof, and supersedes any and all prior negotiations, agreements
or understandings relating thereto.


5.5    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed entirely within such State, without giving effect to any
choice of law or conflict of law rules or provisions that would cause the
application of the laws of any other jurisdiction.




4



--------------------------------------------------------------------------------



5.6    Waiver Of Jury Trial. THE COMPANY AND THE STOCKHOLDER EACH HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE, WHETHER IN CONTRACT, TORT, OR
OTHERWISE, BETWEEN THE PARTIES ARISING OUT OF OR RELATED TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH. EITHER PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


5.7    Fees and Expenses. Each party shall pay all of its own costs, fees and
expenses relating to the transactions contemplated under this Agreement.


5.8    Amendments and Waivers. Any term or provision hereof may be amended,
terminated or waived, either retroactively or prospectively and either generally
or in a particular instance, with the written consent of the Company and the
Stockholder.


5.9    Counterparts. For the convenience of the Parties, this Agreement may be
executed in any number of separate counterparts, each such counterpart being
deemed to be an original instrument, and all such counterparts will together
constitute the same agreement. Executed signature pages to this Agreement may be
delivered by facsimile or other electronic means and such will be deemed as
sufficient as if actual signature pages had been delivered.


[Signature Page Follows]






5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute and deliver this Preferred Stock Exchange Agreement as of the day and
year first written above.


Jason Industries, Inc.
 
[STOCKHOLDER]
 
 
 
 
 
 
Chad Paris
 
Name:
Vice President and Chief Financial Officer
 
Title:



                    
























































































[Signature Page to Preferred Stock Exchange Agreement]


